                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA,

      Petitioner,

v.                                                      Case No: 8:18-mc-90-T-30TGW

NIGEL CASTANHEIRO,

      Respondent.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Thomas G. Wilson (Dkt. 6). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 6) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.
      2.     The United States of America’s Petition to Enforce Internal Revenue Service

Summons (Dkt. 1) is granted.

      3.     The Respondent shall comply with the IRS summons served upon him.

      4.     Respondent shall appear before Revenue Officer Marcie Kay, or any other

designated office of the Internal Revenue Service, at such time and place as may hereafter

be fixed by Revenue Officer Kay or her designee, to give testimony and produce for

examination and copying the books, records, papers, and other data as demanded by the

summons.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 14th day of December, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                            2
